Citation Nr: 0505139	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-28 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from March 1943 to February 
1946.

This appeal arises from rating decisions of the St. 
Petersburg, Florida Regional Office (RO).

The issues of entitlement to service connection for jaundice 
and tinnitus were withdrawn in writing by the veteran.

The issue of entitlement to service connection for vertigo is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma while in 
active military service.  

2.  The veteran suffers from bilateral sensorineural hearing 
loss that is the likely result of exposure to acoustic trauma 
during service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.385 
(2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  Where a veteran served 90 days or 
more and an organic disease of the central nervous system 
(high frequency hearing loss) becomes manifest to a degree of 
ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Alternatively, under 38 C.F.R. § 3.303(b) (2004), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

It is the veteran's contention that he suffers from bilateral 
hearing loss that is the result of acoustic trauma suffered 
during service.  The veteran's DD Form 214 shows that he 
served in the Navy.  Additional records show that he served 
aboard the U.S.S. Merrimack.  He has testified that he was 
exposed to acoustic trauma while on board especially during 
practice sessions when large guns were fired.  He further 
indicated that hearing protection was not used and that he 
was not exposed to acoustic trauma following service.  Based 
on the above evidence, the Board finds that the veteran was 
exposed to significant levels of acoustic trauma in service 
while working on the U.S.S. Merrimack. 

Private audiological testing results from May 2000 includes a 
diagnosis of bilateral sensorineural hearing loss.  This 
diagnosis was based on audiological findings that meet the 
definition of hearing loss for VA purposes under section 
3.385 above.  

In the case of Hensley v. Brown, 5 Vet. App. 155 (1993), the 
Court held that service connection will be granted on a 
direct incurrence basis for a hearing disability which is 
initially manifest after service when the evidence 
demonstrates that the post service hearing disability is 
casually related to acoustic trauma (injury) in service.  

In this case, the evidence supports a finding that the onset 
of the veteran's bilateral hearing disability was the result 
of his exposure to acoustic trauma during service.  This 
determination is buttressed on Dr. Batista's October 2001 
statement which includes the opinion that the veteran's 
hearing loss was more likely related to his military service.  
There is no medical opinion to the contrary.  Accordingly, 
with the resolution of reasonable doubt in favor of the 
veteran, the Board finds that the evidence supports the claim 
of service connection for bilateral hearing loss.  

The Board also acknowledges the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)).  The Act imposes 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  As the service connection issue on appeal is being 
granted in full, the Board finds no prejudice has resulted to 
the veteran's due process rights regardless of whether there 
have been any deficiencies in the development of this issue 
in terms of adjudicative compliance with the VCAA. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for vertigo.  He maintains that he 
initially started to experience dizziness during service.   

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
veteran testified that he has suffered from vertigo since 
service.  His spouse has indicated that the veteran suffered 
from dizziness in the immediate post service period.  The 
veteran should therefore be afforded a VA examination in 
which the examiner shall provide a medical nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2004), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all records from the 
Allentown, Pennsylvania VA outpatient 
clinic from the initial post service 
years and the from the Tampa VA medical 
center and the Brooksville VA outpatient 
clinic from recent years.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should contact the veteran and 
inform him of the right to submit 
alternative forms of evidence to support 
his service connection claim for vertigo.  
This evidence may take the following 
forms (although the veteran may submit 
any evidence he finds appropriate):  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated (especially soon after 
service discharge), letters written 
during service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  All records, 
once obtained, should be associated with 
the claims folder.

3.  Following completion of the above 
development, the veteran should be 
afforded a VA examination that must be 
conducted by a physician with the 
appropriate expertise to evaluate the 
veteran's claim.  The claims folder must 
be made available to the physician prior 
to the examination.  Based on a review of 
the complete medical record and the 
current examination, the physician should 
render a medical opinion as to whether it 
is at least as likely as not that the 
veteran's vertigo is related to his 
military service.  (In answering this 
question, the physician must use the 
standard of proof provided by the Board.)  
All factors upon which the VA medical 
opinion is based must be set forth in the 
record.

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue remaining on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued and the 
veteran and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


